DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11 and 12 in the reply filed on 02/09/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2018 and 06/30/2020 have been considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: outlet 23 on Pg. 11, lines 11-26. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities: Pg. 11, lines 11-26 make reference to both “a single outlet 23” in reference to Figs. 1a-1b and “three outlets 23” in reference to Figs. 1c-1d. Although this passage suggests that Figs. 1a-1b only have one outlet, the drawings indicate that Figs. 1a-1b has three outlets. Fig. 1A appears to be identical to the embodiment shown in Fig. 1C and Fig. 1B appears to be identical to the embodiment shown in Fig. 1D. Appropriate correction is required. 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Claim 1, line 2: please add a colon after comprising to recite “the device comprising:”.
Claim 1, lines 2 and 9: please amend to recite “the microfluidic device”. 
Claim 9, line 2: please amend to recite “the array of conducting channels”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the channel” in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the channel” is in reference to the “separation channel”, the “first electrolyte channel”, and/or the “second electrolyte channel”. Claims 2-9 and 11-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1. Examiner further notes that “the respective channel” of claim 2 and “the channel” of claim 5 lack antecedence for the same reasons as outlined above with regards to claim 1. 
Claim 1 recites the limitation “high conductivity electrolyte”. The term "high conductivity" is a relative term which renders the claim indefinite.  The term "high conductivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-9 and 11-12
Claim 1 recites the limitation “wherein the presence of the electrolyte provides a substantially homogenous electric field across the separation channel”. This limitation is indefinite as it appears to suggest that the mere presence of the electrolyte alone would provide the function of providing a “substantially homogenous electric field across the separation channel”. It is unclear how the mere presence of an electrolyte can yield an electric field and further unclear how the presence of the electrolyte would provide the substantially homogenous electric field by simply being present. Claims 2-9 and 11-12 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 1.
Claim 4 recites the limitation "the inlet” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites the limitation “the outlet of the channel”. There is insufficient antecedent basis for “the outlet” in the claim. Claim 1 recites two instances of “a downstream outlet of the channel”. As outlined previously, “the channel” is indefinite. However, each of “the channels” recited with regards to the first electrolyte channel and the second electrolyte channel appear to have an outlet as well. Thus, the claim 5 limitation of “the outlet of the channel” is indefinite as it is not clear if “the outlet” is in reference to the separation channel outlet, the first electrolyte channel outlet, and/or the second electrolyte channel outlet. 
Claim 9 recites the limitation “the total fluid flow through the separation channel”. There is insufficient antecedent basis for this limitation in the claim. Instant claim 1, from which claim 9 depends, does not recite a fluid flow through the separation channel at all. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Manz et al. (US 5180480 A).
Regarding claim 1, Manz discloses a microfludic device for separation and analysis of microfluidic samples (a microfluidic apparatus for the continuous separation in an analysis system [abstract; Col. 1:5-11; Col. 2:10-28; Col. 4:1-11]), the microfluidic device comprising:
a separation channel (flow bed 10 is a separating chamber [Col. 5:11 -36; Figs. 1 -10]); 
a first electrolyte channel configured to provide a flow of high conductivity electrolyte solution, in use (a first electrode channel 13 is provided with a flow of 
a second electrolyte channel configured to provide a flow of high conductivity electrolyte solution, in use (a second electrode channel 13 arranged on the opposite side of the first electrode channel 13 relative to the flow bed 10 is also provided with a flow of electrolyte solution via the supply lines 13c [Col. 5:11-36; Figs. 1-9]) and provided with a negative electrode at a downstream outlet of the channel (electrodes 13b are provided in the opening 18 wherein when an electric field is applied across the electrodes the electrode biased against the “positive electrode” above would be a “negative electrode” [Col. 5:11-36; Col. 6:33-41; Figs. 1-9]).
The limitations “wherein the flow of electrolyte through the first and second electrolyte channels removes electrophoresis products and gas bubbles from the device” and “wherein the presence of the electrolyte provides a substantially homogenous electric field across the separation channel” are intended use and/or functional limitations that fail to further limit the structure of the microfluidic device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. For instance, apparatus claims cover a device that would be sold to an end user, not how the end user would use said device. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 
Regarding claim 2, Manz further discloses wherein the positive and negative electrodes are solely located at the downstream outlet of the channel (as noted above, 
Regarding claim 3, Manz further discloses wherein the first and second electrolyte channels are connected to the separation channel by an array of conducting channels (fine parallel channels 14 extend between the electrode chambers 13 and the flow bed 10 [Col. 5:11-36; Figs. 1-9]).
Regarding claims 4-5, Manz further discloses wherein the array of conducting channels comprises at least one conducting channel which is located adjacent to the inlet of the separation channel, of instant claim 4, and wherein the array of conducting channels comprise at least one conducting channel which is located adjacent to the outlet of the channel, of instant claim 5 (the parallel channels 14 extend from one end “inlet” of the flow bed 10 to the other end “outlet” of the flow bed 10 [Col. 5:11-36; Figs. 1-9; Note: “the channel” of instant claim 5 is interpreted as “the separation channel”, “the first electrolyte channel” and/or “the second electrolyte channel”]).
Regarding claim 6, Manz further discloses wherein the array of conducting channels is substantially coterminous with the separation channel (the parallel channels 14 are coterminous with the flow bed 10 [see Figs. 1-9]).
Regarding claim 7
Regarding claim 8, Manz further discloses wherein the array of conducting channels is configured to provide an electrical connection between the separation channel and the electrodes (the very fine channels 14 permit voltage transmission between the electrode chambers and the flow bed [Col. 5:11-36; Col. 6:1-13]).
Regarding claim 9, the limitation “wherein the electrolyte that flows through the array of conducting channels contributes between 0.1% and 10% of the total fluid flow through the separation channel” is interpreted as an intended use limitation that does not further limit the structure of the device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. For instance, apparatus claims cover a device that would be sold to an end user, not how the end user would use said device. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the device of Manz is substantially identical to the structure claimed and thus absent any clear and convincing evidence and/or arguments to the contrary is configured to and capable of performing the intended use limitations of instant claim 9. The amount of material that is passed through the parallel channels 14 of Manz is dependent upon quite a few variables including the flow velocity, pressure, temperature, and/or viscosity of the electrolyte material and sample material. One skilled in the art would understand that highly viscous (and/or lower temperature) electrolyte materials would flow less through the fine channels 14 than would a very low viscosity (and/or high temperature) material. Additionally, the flow velocity and/or pressure differences between the electrolyte and 
Regarding claim 12, Manz further discloses wherein the separation channel has multiple outlets (flow bed 10 includes multiple outlet channels 15 [Col. 6:1-58; Figs. 1-9]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manz, as applied to claim 1 above, and further in view of Ogle et al. (US 2003/0019753 A1).
Regarding claim 11, Manz discloses the limitations of claim 1 as outlined previously. 
Manz is silent on the composition of the electrodes and thus fails to expressly teach wherein the positive and negative electrodes “are metallic connectors”. 
Ogle discloses a free-flow multi-port separation apparatus [abstract] wherein the electrodes are formed of platinum coated titanium expanded mesh that are connected to the power supply through the electrode connectors [Paras. 0135, 0153-0154]. Ogle further teaches that the platinum coated titanium expanded mesh used in the apparatus of the present invention has several advantages over platinum wire. In particular, the ridged structure is self-supporting and less expensive than platinum wire, provides a greater surface area and allows lower current densities on the electrode surfaces [Para. 0134].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute generically disclosed electrode of Manz to instead use a platinum coated titanium expanded mesh with an electrode connector for . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogle et al. (US 2002/0023842 A1) disclose a free-flow microfluidic electrophoresis device with parallel electrode channels on either side of the separation channel. Soh et al. (US 2006/0177815 A1) disclose a dielectric particle sorter with parallel channels on either side of a main separation/collection channel. Schutt et al. (GB 2020694 A) disclose an electrophoresis system wherein the electrode is positioned in the outlet to eliminate bubbles from reaching a membrane/partition wall. Weber et al. (US 2010/0294663 A1) disclose an isotachophoresis system with parallel electrode channels on either side of the separation channel. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795